The opinion of the court was delivered by
Knox, J.
The plaintiff obtained an award of arbitrators against the defendant. Before the award had ripened into a judgment by the expiration of the twenty days allowed for an appeal, the plaintiff gave to the defendant a receipt in full of debt, interest, and costs, which was filed of record by the defendant. Did this receipt prevent the collection of the officers’ fees, by execution issued after the twenty days expired? We think not. The plaintiff had no right to receive the officers’ fees from the defendant, and the legal effect of the receipt was limited to, the debt, interest, and such costs as belonged to the plaintiff'. This left the award unsatisfied in part, and when no appeal was taken within the time allowed by law, the judgment became absolute that the defendant should pay to the officers their fees. To *173enforce this judgment a fi.fa. was legally issued, and the Court of Common Pleas erred in setting it aside.
The order of the Court of Common Pleas, setting aside the fi. fa. and striking off the judgment, is reversed, the judgment reinstated, and procedendo awarded.